Citation Nr: 1646603	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral leg disorder (claimed as due to cold injury), including as secondary to bilateral foot arthralgia with osteoarthritis.

2.  Entitlement to service connection for skin lesions, to include scalp and neck.  

3.  Entitlement to an initial rating in excess of 20 percent for left foot arthralgia with osteoarthritis prior to April 16, 2013 and in excess of 30 percent from that date.

4.  Entitlement to an initial rating in excess of 20 percent for right foot arthralgia with osteoarthritis prior to April 16, 2013 and in excess of 30 percent from that date.

5.  Entitlement to an initial rating in excess of 20 percent for cervical degenerative disc disease (DDD), C5-C6, with osteoarthritis.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

7.  Entitlement to an initial compensable rating for left hip bursitis with limitation of flexion prior to July 14, 2014 and in excess of 10 percent from that date.

8.  Entitlement to an initial compensable rating for left hip bursitis with limitation of extension.

9.  Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.  
These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In correspondence received by the RO in March 2015, the Veteran withdrew his request for a Board hearing.

The issue of special monthly compensation based on loss of use of a foot was raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral leg disorder (claimed as due to cold injury), including as secondary to bilateral foot arthralgia with osteoarthritis is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is not shown to have chronic skin lesions, including of the scalp and neck.  

2.  For the period prior to April 16, 2013 the Veteran's bilateral foot disability was manifested by no more than moderately severe foot disability and the residuals of cold injuries to each foot resulted in such symptoms as arthralgia or other pain, or cold sensitivity, but not two or more symptoms such as tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities.

3.  For the period from April 16, 2013 the Veteran is assigned the maximum schedular rating for cold injury residual for his bilateral foot disability, which is manifested by severe foot disability and such symptoms as arthralgia or other pain, numbness, locally impaired sensation and osteoarthritis.

4.  The Veteran's cervical spine disability is not manifested by forward flexion 15 degrees or less, favorable or unfavorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire spine.  

5.  The Veteran is assigned the maximum schedular rating available for tinnitus.

6.  For the period prior to July 14, 2014, flexion of the Veteran's left hip was not limited beyond 45 degrees.

7.  For the period from July 14, 2014 the Veteran's left hip bursitis is manifested by painful motion of the hip.

8.  The Veteran's left hip bursitis is manifested by extension greater than 5 degrees.

9.  At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level II in the right ear and Level I in the left ear.


CONCLUSIONS OF LAW

1.  Service connection for skin lesions, to include scalp and neck, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).

2.  The criteria for an initial rating in excess of 20 percent for left foot arthralgia with osteoarthritis prior to April 16, 2013 and in excess of 30 percent from that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5284, 4.104, Code 7122 (2015).

3.  The criteria for an initial rating in excess of 20 percent for right foot arthralgia with osteoarthritis prior to April 16, 2013 and in excess of 30 percent from that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.321(b), 4.1, 4.3, 4.7, 4.71a, Code 5284, 4.104, Code 7122 (2015).

4.  The criteria for an initial rating in excess of 20 percent for cervical DDD, C5-C6, with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5242 (2015).

5.  An initial rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.87, Code 6260 (2015).

6.  The criteria for an initial compensable rating for left hip bursitis with limitation of flexion prior to July 14, 2014 and in excess of 10 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Code 5252 (2015).

7.  The criteria for an initial compensable rating for left hip bursitis with limitation of extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Code 5251 (2015).

8.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.85, Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an AOJ, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in September 2010.  With regard to the claims that have been granted, the Veteran appealed "downstream" issues such as the initial ratings assigned for the disabilities.  Thus, the underlying claims have been substantiated, so proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Consequently, in this situation, VA is not required to provide the Veteran additional VCAA notice concerning the downstream disability rating and effective date elements of his claims.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating elements of the claims, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved.  And the Veteran was provided this required SOC in March 2014 after separately appealing the initial ratings assigned for his service-connected disabilities.  He also since has been provided a Supplemental SOC (SSOC) in October 2014.  Together, the SOC and SSOC cite the applicable laws, including the criteria for establishing his entitlement to higher ratings for the service-connected disabilities, and provide discussion of the reasons or bases for not assigning higher initial ratings.  He therefore has received all required notice concerning such claims.

The Veteran's service treatment records (STRs) (from regular active service) have been secured.  In addition, service personnel records for active and Reserve duty have been associated with the record.  However, his STRs for Reserve service from February 19, 1957 to August 14, 1997 are not available.  In a November 2012 memorandum of formal finding on the availability of the Veteran's Army Reserve STRs, the RO determined that his STRs for Reserve service from February 19, 1957 to August 14, 1997 were unavailable for review if they exist.  VA, therefore, has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule Pruitt v Derwinski, 2 Vet App 83, 85 (1992), O'Hare v Derwinski, 1 Vet App 365, 367 (1991).  Pertinent postservice treatment records have been secured.  The Veteran was afforded VA examinations in March and June 2012 and July 2014.  The Board finds the examination reports adequate for rating purposes, as they include all findings needed for the determinations on the matters being decided and reflect the examiners' familiarity with the record.  See Barr v. Nicholson, 21 Vet. App. 303.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether it supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004). 

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claimed skin disorder is not a chronic disease under 38 C.F.R. § 3.309 (a). 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The determination as to whether the above requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

The Veteran contends that service connection is warranted for a skin disorder because he incurred skin lesions, including on the scalp and neck, during active duty service.  His STRs (to include his separation examination), are silent for any history, complaints, treatment, or diagnosis of skin lesions. 

On June 2012 VA (fee basis) skin diseases examination, the Veteran reported that his skin was exposed to extreme "cold winter" conditions in field training in Germany.  His skin conditions did not cause scarring or disfigurement of the head, face or neck.  He did not have any benign or malignant skin neoplasms (including malignant melanoma).  He did not have any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia (associated with skin conditions such as erythroderma)).  The Veteran had not been treated with oral or topical medications within the past 12-month period for any skin condition.  He had not had any debilitating or non-debilitating episodes involving the skin.  On physical examination, he did not have any visible or specific skin disorders, tumors or neoplasms.  The diagnosis was the Veteran did not have or had ever had a skin disorder.  On June 2012 and July 2014 VA (fee basis) residuals of cold injury examinations, there were no skin disorders noted, including those pertinent to cold injury.

Here, the threshold matter that must be addressed (as in any claim seeking service connection) is whether there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (a disability manifested by skin lesions).  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

There is no competent evidence in the record showing that the Veteran has (or during the pendency of this claim has had) a disability manifested by skin lesions.  His service induction (August 1954) and May 1956 service separation examinations revealed normal skin on clinical evaluation.  VA and private treatment records in the Veteran's record do not show notation of any type of skin disorder.  The June 2012 and July 2014 VA (fee basis) skin diseases examination reports show no diagnosis of a skin disorder.  Without competent evidence of the claimed disability, there is no valid claim of service connection.  See Brammer, 3 Vet. App. at 225.  Finally, while the Veteran (as indicated in an April 2010 medical office intake report) is noted to be a physician, he has not asserted, nor does the evidence suggest, that he has the type of specific training or credentials in skin disorders to provide a competent diagnosis of a chronic condition.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The claim must be denied. 

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Left and Right Foot arthralgia with Osteoarthritis 

In a January 2013 rating decision, the Veteran was granted service connection for right and left foot arthralgia with osteoarthritis each with a 10 percent rating effective May 17, 2010 (date of claim), under Code 5284, other foot injuries.  By March 2014 rating decision, the rating for each foot was increased to 20 percent based on a determination that there was clear and unmistakable error in the prior decision.  The same effective date (May 17, 2010) was assigned under Code 7122, cold injury residuals.  In an October 2014 rating decision, the ratings for right and left foot arthralgia with osteoarthritis were each increased to 30 percent effective April 16, 2013, under Code 7122.  The increased ratings were based on a VA treatment record that demonstrated a factually ascertainable worsening of the Veteran's right and left foot disabilities due to prior cold weather injury.

The Veteran now contends that an even higher rating for each foot disability is warranted.

As noted, the Veteran's bilateral foot disability was initially rated under Code 5284, which provides a 20 percent rating for moderately severe foot injury and a maximum 30 percent rating when severe foot injury is involved.  38 C.F.R. § 4.71a Code 5284.  A note to Code 5284 provides with actual loss of use of the foot, rate 40 percent.  

Under Code 7122, a 20 percent rating requires arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in the affected parts.  A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, Code 7122.

March 2012 x-rays of the bilateral foot show mild to moderate degenerative change of the right great toe metatarsal phalangeal joint.  There were no erosions, fracture or fracture deformity seen.  An ovoid sclerotic density was seen in the left great toe proximal phalanx, typical of bone island.  The tarsal bones appeared intact.  The talus, subtalar joint, and calcaneus appeared intact.  Arterial calcifications were seen promptly to the hind foot level.  The impressions were mild to moderate degenerative changes of the right great toe metatarsal phalangeal joint and atherosclerotic vascular calcifications evident at the ankle level.  

On June 2012 VA cold injury residuals examination, the Veteran reported he was exposed to extreme cold conditions while in the military in Germany, 1955 - 1956.  He had signs and/or symptoms resulting from cold injury of right foot and left foot arthralgia and osteoarthritis.  On examination, there were no other pertinent physical findings, complications, conditions, signs and/or symptoms resulting from a cold injury.  There was no evidence of neuropathy or significant deformity of the feet, toes or hands.  There was no functional impairment of an extremity, due to cold injury, such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The diagnosis was frost bite, cold injury.  The Veteran's cold injury residuals did not impact his ability to work.  The examiner noted that the Veteran's feet and toes are cold all the time.  Since exposure to extreme cold in 1955 - 1956 he has had some achiness.

On June 2012 VA (fee basis) foot examination, the Veteran reported increased achiness of his feet, cold feet, and decreased pulses since cold exposure during severe winter conditions in Germany 1955-1956.  He did not have Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, other foot injuries, or bilateral weak foot.  He did not use any assistive devices as a normal mode of locomotion.  There was no functional impairment of an extremity, due to foot disability, such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays revealed mild to moderate degenerative changes of the right great toe metatarsal - phalangeal joint, right foot degenerative or traumatic arthritis and incidental finding of both feet and ankles of atherosclerotic vascular calcifications.  The diagnoses were right foot degenerative osteoarthritis, 1st MTP [metatarsophalangeal] joint and left foot degenerative osteoarthritis 1st digit, proximal phalanx diagnosed March 15, 2012.  The Veteran's bilateral foot disability impacted his ability to work in that he had decreased light weight-bearing of the feet.

An April 2013 VA physician's note shows an assessment of peripheral neuropathy (sensory) of the feet; it was noted that it may be "old thermal injury."  A May 2013 VA physician's record notes peripheral nerve disease, described as decreased sensation of the feet.

On July 2014 VA (fee basis) cold injury residuals examination, the Veteran reported being diagnosed with cold injury, right foot and left foot arthralgia with osteoarthritis in 1956, while in the military in Germany.  He reported being exposed to severe cold while sleeping on the ground during field maneuver exercises in Germany in the winter of 1955 and 1956; his feet were primarily affected.  Abnormalities of the feet are that they have a rough surface and bumpy ridges.  The Veteran stated he currently sleeps with long underwear and wool socks, which affords him some relief from the symptoms of peripheral neuropathy.  Current symptoms include pain, numbness, tingling and burning.  There was no functional impairment of an extremity, due to cold injury, such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The diagnoses were cold injury right foot and left foot arthralgia with osteoarthritis.  The examiner noted that for the VA established diagnoses of cold injury, right foot and left foot arthralgia with osteoarthritis, there was no change in the diagnoses and the conditions are active.  

On July 2014 VA (fee basis) foot conditions examination, the Veteran reported he had bilateral foot pain described as numbness, burning and tingling.  He also described the impact of flare-ups as painful, having numbness, burning and tingling sensations.  He reported functional impairment in that his ability to get around is limited (having to use crutches).  There was no functional impairment of an extremity, due to foot disability, such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  He did not have flatfoot (pes planus), Morton's neuroma or metatarsalgia, hammer toe, hallux valgus, hallux rigidus, acquired pes cavus (clawfoot), or malunion or nonunion of the tarsal or metatarsal bones.  There was no pain, weakness, fatigability, or incoordination that significantly limited the Veteran's functional ability during flare-ups or when the either foot was used repeatedly over a period of time.  The diagnoses were right and left foot injuries.

With regard to the Veteran's feet, for the period prior to April 16, 2013, the Veteran has not met the criteria for a rating in excess of 20 percent for either foot.  The disabilities at that time were not shown to be more than moderately severe in degree.  Although he does have arthralgia or other pain, and numbness, he does not have two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Of the list of symptoms of which two or more are required for a 30 percent rating, the Veteran, during the period prior to April 16, 2013, only had one of those symptoms, osteoarthritis.  Accordingly, for the period under consideration, he has not met the criteria for an increased rating of 30 percent for either foot. 

With regard to the Veteran's feet, for the period from April 16, 2013, the Veteran has already been assigned the maximum rating of 30 percent, under Code 7122 for each foot, and there is no legal basis upon which to award a higher or separate schedular evaluation.  There is no indication whatsoever of loss of use of either foot.

Moreover, a separate disability rating based on other residuals not accounted for in the rating criteria but which are related to the cold injuries is not warranted for the periods prior to April 16, 2013 and from that date because the Veteran does not have any other compensable residuals such as Reynaud's phenomenon or muscle atrophy shown on examination, nor has he described these types of symptoms.  The Veteran has described typical cold injury residuals, and these symptoms are contemplated by the 20 percent ratings currently assigned for each foot for the period prior to April 16, 2013 and 30 percent currently assigned for each foot for the period from April 16, 2013.  There is no basis on which to assign a separate disability rating for the cold injury residuals because there were no other disabilities of the feet for the periods under consideration that has been attributed to the cold injury.

The Board has considered all arguments advanced on behalf of the Veteran and acknowledges his assertions that higher ratings are warranted.  Even providing full credence to the Veteran's assertions, there is no legal basis upon which to assign higher or separate schedular ratings for cold injury of right foot and left foot arthralgia and osteoarthritis for the periods under consideration.  

Based on the above, the Board finds that the weight of the evidence, lay and medical, supports a rating of 20 percent for the period prior to April 16, 2013 and 30 percent from that date, and no higher for either period on appeal.  Staged ratings have been assigned in these claims.

Cervical DDD, C5-C6, with Osteoarthritis.

The Veteran seeks an increased rating for his cervical spine disability, currently rated at 20 percent disabling under Code 5242.  In order to warrant the next higher (30 percent) rating for a cervical spine disability, the evidence must show forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine and 100 percent is assigned for unfavorable ankylosis of the entire spine. 

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Code 5242.  Ankylosis is defined as a fixation of the joint.  

A Note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

A March 2011 MRI [magnetic resonance imaging] of the cervical spine reveals DDD and mild central canal stenosis at C6-C7, with nonspecific rounded fluid signal within the caudal recess of the right neural foramen.  While this could reflect localized nerve root sheath ectasia, a synovial cyst or other mass lesion cannot be excluded with confidence.  Shown also were DDD and evidence of instability at C5-C6 with mild to moderate multifactorial central canal and neural foraminal stenosis; DDD and small central disk protrusions at C3-C4 and C4-C5, with mild central canal stenosis and mild to moderate, asymmetric left neural foraminal stenosis; at least mild to moderate left neural foraminal stenosis at C2-C3 as a result of asymmetric facet hypertrophy; straightening of the cervical lordosis with multilevel facet arthropathy, a prominent left facet joint effusion is present at C4-C5; nonspecific rounded T2/stir hyperintense focus in the C2 vertebra, possibly representing an atypical hemangioma.

On June 2012 VA (fee basis) neck/cervical spine examination, the Veteran reported increased pain of the cervical spine with increased activity over the years that started with exposure to severe cold weather in Germany in 1955 and 1956.  He reported having constant ache of the neck increasing over the years, with pain and aching even with rest.  On range of motion testing forward flexion was to 25 degrees with objective evidence of painful motion beginning at 25 degrees.  Extension was to 15 degrees with objective evidence of painful motion beginning at 15 degrees.  Right and left lateral flexion was to 20 degrees with objective evidence of painful motion beginning at 20 degrees.  Right lateral rotation was to 40 degrees with objective evidence of painful motion beginning at 40 degrees; and left lateral rotation was to 35 degrees with objective evidence of painful motion beginning at 35 degrees.  There was no change in range of motion measurements after repetitive-use testing with 3 repetitions.  There was no additional limitation in range of motion of the cervical spine following repetitive-use testing.  He did have functional loss and/or functional impairment of the cervical spine in that he had less movement than normal and he had pain on movement.  He had localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  There was no guarding or muscle spasm of the cervical spine.  Muscle strength was normal and there was no muscle atrophy.  Reflex and sensory examinations were normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy; or other neurologic abnormalities.  The Veteran had intervertebral disc syndrome (IVDS) of the cervical spine.  He had not had, however, any incapacitating episodes over the past 12 months due to IVDS.  He did not use any assistive device as a normal mode of locomotion.  X-rays revealed moderate DDD at C5-C6 with neural foraminal encroachment by posterior osteophytes and minimal retrolisthesis at C5-C6.  The diagnoses were cervical disc disease and degenerative osteoarthritis.  The Veteran's cervical spine disability impacted his ability to work in that he was limited to very light activities involving the neck in everyday living.  The examiner noted that the Veteran's cervical disc disease and degenerative osteoarthritis can be related to both cold injury and aging.  His cervical spine x-rays showed moderate DDD at C5-C6 with neural foramen encroachment by posterior osteophytes.  There could be a problem with nerve roots at this level; the Veteran may have IVDS that was quiescent at that time.

On July 2014 VA (fee basis) examination, the Veteran reported that his cervical spine disability continued to worsen and he stated that he is intolerant to cold and wears long underwear "year-round."  He described the impact of flare-ups as pain in his neck on an almost constant basis and his cervical range of motion was limited.  On range of motion testing, forward flexion was to 45 degrees or greater and objective evidence of painful motion began at 0 degrees.  Extension was to 15 degrees and objective evidence of painful motion began at 15 degrees.  Right lateral flexion was to 10 degrees and objective evidence of painful motion began at 10 degrees.  Left lateral flexion was to 15 degrees and objective evidence of painful motion began at 15 degrees.  Right lateral rotation was to 25 degrees and objective evidence of painful motion began at 0 degrees; and left lateral rotation was to 25 degrees and objective evidence of painful motion began at 25 degrees.  There was no change in range of motion measurements after repetitive-use testing with 3 repetitions.  There was no additional limitation in range of motion of the cervical spine following repetitive use testing.  There was no functional loss and/or functional impairment of the cervical spine.  The Veteran's posture and gait were within normal limits.  There were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the cervical spine.  There was no localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  There was guarding or muscle spasm of the cervical spine, but did not result in abnormal gait or spinal contour.  Muscle strength, reflexes and sensory testing were all normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy; neither was there any other neurologic abnormalities related to a cervical spine disability (such as bowel or bladder problems due to cervical myelopathy).   The Veteran did not have IVDS.  He did not use an assistive device.  The diagnosis was cervical DDD at C5-C6 with osteoarthritis.  The Veteran's cervical spine disability did not impact his ability to work.  The examiner noted that for the VA established diagnosis of cervical DDD at C5-C6 with osteoarthritis, there was no change in the diagnosis.  The Veteran's disability was active.

The evidence of record does not show the Veteran's cervical spine disability has been manifested at any time by forward flexion of the cervical spine 15 degrees or less, favorable ankylosis of the entire cervical spine, unfavorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire spine in order to warrant a rating in excess of the 20 percent currently assigned.  Rather, forward flexion has not been worse than 25 degrees.

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  Of note to the Board is that, in July 2014, the Veteran had forward flexion to 45 degrees but painful motion beginning at zero degrees.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  When examined in July 2014, the Veteran's posture and gait were within normal limits, and there were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the cervical spine.  Even considering the effects of pain, there is nothing in the record that suggests the mere presence of pain throughout motion resulted in a functional loss akin to the cervical spine being limited to 15 degrees or less of forward flexion.  See 38 C.F.R. § 4.71a, Code 5242, Note 5.  VA examinations in June 2012, and July 2014 specifically tested the range of motion after repetition and noted that there was no additional limitation in range of motion of the cervical spine following repetitive-use testing.  During the June 2012 VA examination he did have functional loss and/or functional impairment of the cervical spine in that he had less movement than normal and he had pain on movement, but not to the extent that his cervical spine more nearly approximated the criteria for the next higher rating (forward flexion to 15 degrees or less, or favorable ankylosis).  On examination in July 2014, there were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the cervical spine.  Thus, the weight of the evidence shows that the Veteran's cervical spine disability has not more nearly approximated forward flexion to 15 degrees or less, or favorable ankylosis. 

The Board considered whether an increased evaluation could be granted based upon the granting of a separate neurological disability related to the cervical spine.  The record does not support a separate rating for any neurological disabilities related to the cervical spine, in the absence of findings of any such chronic disabilities.  

Based on the above, the Board finds that the weight of the evidence, lay and medical, supports a disability rating of 20 percent, and no higher, for the entire rating period on appeal.  Assignment of staged ratings has been considered, but found not to be applicable in this instance.

Tinnitus

Service connection for tinnitus was granted in the January 2013 rating decision and assigned a 10 percent rating effective from May 17, 2010, the date of claim.

The Veteran now seeks a rating higher than the 10 percent currently assigned for tinnitus.  10 percent is the maximum rating available for tinnitus under the relevant criteria, regardless of whether it is perceived in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, Code 6260, Note 2; see Smith v. Nicholson, 451 F.3d 1344, 1350-51 (Fed. Cir. 2006) (affirming VA's interpretation of Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral, explaining that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations).  Consequently, the Board concludes that the Veteran's tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. § 4.87 Code 6260.  As there is no legal basis upon which to award a higher schedular rating, or separate schedular ratings for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Left Hip Bursitis with Limitation of Flexion and Extension prior to July 14, 2014 and in excess of 10 percent from that date.

By rating decision dated in January 2013 service connection was granted for left hip bursitis with separate ratings of 0 percent each for limitation of flexion and limitation of extension.  In October 2014 the RO assigned a compensable 10 percent rating for left hip bursitis with limitation of flexion from July 14, 2014.  

The service-connected left hip bursitis has been rated based on limitation of motion under 38 C.F.R. § 4.71a, Codes 5251 and 5252.  Under Code 5251, a maximum 10 percent rating is warranted where there is limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, Code 5251. 

Under Code 5252, a 10 percent rating is assigned for flexion of the thigh limited to 45 degrees.  For the next higher (20 percent) rating there must be limitation of flexion to 30 degrees.  Limitation of thigh flexion to 20 degrees warrants a 30 percent rating and limitation of thigh flexion to 10 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, Code 5252.

On June 2012 VA (fee basis) hip and thigh conditions examination, the Veteran reported that he had progressive left hip achiness since being exposed to extreme cold while in the military in Germany (1955-1956).  He reported having flare-ups.  On range of motion testing, left hip flexion was to 110 degrees, with no objective evidence of painful motion.  Left hip extension was greater than 5 degrees, with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees; adduction was not limited such that the Veteran could not cross his legs; and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no change in post-test range of motion measurements after repetitive use testing with 3 repetitions of right and left hips.  There also was no additional limitation in range of motion of the hips following repetitive-use testing.  He did have functional loss and/or functional impairment of the hips, in that there was less movement than normal.  He had localized tenderness or pain to palpation for joints/soft tissue of both hips.  Muscle strength overall was 5/5 for both hips.  There was no ankylosis.  He did not have malunion or nonunion of the femur, flail hip joint or leg length discrepancy for either hip.  He had not had a total hip joint replacement.  He did not use any assistive device.  X-rays revealed a negative left hip series and negative bilateral tibia/fibula series.  Degenerative or traumatic arthritis was not documented on x-rays.  The diagnosis was left hip bursitis.  The Veteran's hip disabilities did not impact his ability to work.

A July 2013 VA physician's note shows MRI of the left hip (June 2013) with moderate DJD of both hips.  Left acetabular labrum degeneration/tear.  Mildly increased signal along margins of femoral greater trochanters.  

On July 2014 VA (fee basis) hip and thigh conditions examination, the Veteran reported that the onset of his symptoms was in October 1996.  He stated that his left hip disabilities began with pain in the lateral surfaces of both hips over the greater trochanteric bursae.  There was also intermittent pain in the hip joints.  The disability had gotten worse over time.  He described recurrent pain with decreased flexibility due to pain.  On range of motion testing, left hip flexion was to 115 degrees with objective evidence of painful motion beginning at 0 degrees.  Left hip extension was greater than 5 degrees with objective evidence of painful motion beginning at 0 degrees.  There was no loss of abduction beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that he could not toe-out more than 15 degrees.  There was no change in post-test range of motion measurements of the left hip after repetitive-use testing with 3 repetitions.  There was no additional limitation in range of motion of the left hip following repetitive-use testing.  The Veteran did not have any functional loss and/or functional impairment of the left hip.  He had localized tenderness or pain to palpation for joints/soft tissue of both hips.  Muscle strength was 5/5.  There was no ankylosis, malunion or nonunion of the femur, or flail hip joint.  The Veteran did not use any assistive device.  X-rays of the left hip show there was no fracture or dislocation, and no significant arthropathy or soft tissue abnormalities.  There was normal bone mineralization.  The impression was negative bilateral hips.  The diagnoses were left hip bursitis with limitation of extension and flexion.  The impact of the left hip disability on the Veteran's ability to work is that he can only have light weight-bearing on the hip.  He is retired.

The examiner reiterated the Veteran's range of motion measurements as left hip adduction ending at 25 degrees and objective evidence of painful motion beginning at 0 degrees.  Left hip abduction ended at 45 degrees and objective evidence of painful motion begins at 0 degrees.  Left hip internal rotation ended at 40 degrees and objective evidence of painful motion began at 0 degrees.  Left hip external rotation ended at 60 degrees and objective evidence of painful motion began at 0 degrees.  There were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the hip joint.  The examiner noted that for the VA established diagnosis of left hip bursitis with limitation of extension, the diagnosis is changed and it is a progression of the previous diagnosis.  Left hip bursitis with no limitation of extension.  This was an objective finding when the range of motion was performed and the extension of the left hip was full.  The VA established diagnosis of left hip bursitis with limitation of flexion, there is no change in the diagnosis.  The Veteran's condition is active.

For the period prior to July 14, 2014, the Board finds that the Veteran is not entitled to an initial compensable schedular rating for left hip bursitis with limitation of flexion.  There is no evidence of record indicating that the Veteran has limitation of left hip flexion to 45 degrees or less.  In fact, during the stated period the Veteran was able to flex his left hip to 110 degrees as noted in the June 2012 VA examination report.  Therefore, an initial compensable schedular rating is not warranted for left hip bursitis with limitation of flexion.  38 C.F.R. § 4.71a, Code 5252.

For the period from July 14, 2014, the Veteran's left hip bursitis with limitation of flexion has been manifested by painful motion of the hip.  A minimum 10 percent rating has been assigned under 38 C.F.R. § 4.59, which allows consideration of functional loss due to painful motion to be assigned at least the minimum compensable rating for a particular joint.  The Board finds that a schedular rating in excess of 10 percent is not warranted because left hip flexion has not been limited to less than 45 degrees at any time during the period from July 14, 2014.  During the July 2014 VA examination, the Veteran had range of flexion from 0 to 115 degrees with objective evidence of painful motion beginning at 0 degrees.  There was no additional limitation in range of motion of the left hip following repetitive-use testing.  Therefore, even when considering painful motion, the Veteran's left hip flexion has more nearly approximated the criteria for a 10 percent rating rather than a 20 percent rating under Code 5252.

The Board finds that the Veteran is not entitled to an initial compensable rating for left hip bursitis with limitation of extension.  In this regard, the Board notes that the Veteran does not have limitation of left hip extension to 5 degrees or less.  The Veteran was able to extend his left thigh to greater than 5 degrees at the time of his June 2012 and July 2014 VA examinations.  Therefore, an initial compensable rating is not warranted for left hip bursitis with limitation of extension.  38 C.F.R. § 4.71a, Code 5251.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examination.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular compensable rating for functional impairment of left hip extension.

Consideration has been given to assigning a left hip disability rating under another diagnostic code pertaining to disabilities of the hip and thigh.  However, there is no evidence that the Veteran has left hip ankylosis, limitation of abduction or adduction, a flail joint, or impairment of the femur.  Therefore, another diagnostic code is not applicable in this instance.  38 C.F.R. § 4.71a, Codes 5250, 5253, 5254, 5255.  Furthermore, x-rays were negative for the left hip at the most recent (July 2014) VA examination.  Therefore, the Board finds that a rating pursuant to the criteria for arthritis is not warranted as those criteria require x-ray evidence of arthritis to warrant a compensable rating.  38 C.F.R. § 4.71a, Code 5003.

The Board has also considered the Veteran's lay statements.  He has reported experiencing hip pain and achiness.  During the June 2012 VA examination, he indicated that he had flare-ups.  During the July 2014 VA examination, he reported that his left hip disabilities began with pain in the lateral surfaces of both hips over the greater trochanteric bursae.  There was also intermittent pain in the hip joints.  He described recurrent pain with decreased flexibility due to pain.  The Veteran is competent to report observable symptoms.  The Board also finds his statements credible and consistent with the ratings assigned.  Ultimately, however, in determining the appropriate ratings in this case, the specific findings and test results obtained by trained medical professionals are more probative than the Veteran's statements (even though he worked as a medical professional).  For these reasons, the Board finds that increased ratings for the Veteran's left hip bursitis with limitation of flexion and extension are not warranted.

Bilateral Hearing Loss.

In April 2010 the Veteran was seen by a private physician for a "new" hearing evaluation.  He reported that he has had a gradual decline in his ability to hear.  When 2 or 3 people are talking or if there is background noise he has a real struggle understanding what is being said.  He has to turn up the volume on the television to understand it correctly.  The impression was bilateral high-frequency sensorineural hearing loss that is a noise-induced pattern, which more likely than not is from his noise exposure while working around the jet engines in the military.  The authorized audiological evaluation in pure tone thresholds, in decibels, was: 




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
55
60
60
51
LEFT
25
35
65
65
48

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.

Applying 38 C.F.R. § 4.85 Table VI to the findings on April 2010 (private) audiometry establishes that the Veteran had Level I hearing acuity in each ear.  Such findings warrant a 0 percent rating under Table VII, Code 6100.  An exceptional pattern of hearing loss (so as to warrant rating under the alternate criteria in Table VIA) was not found on that examination.  The Board finds the examination to have been adequate for rating purposes; it was conducted in accordance with regulatory criteria, and the examiner commented on the effect the Veteran's hearing loss disability had on his daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Accordingly, there is no basis for a higher (compensable) rating based on the above test results.

On the authorized audiological evaluation in March 2012 pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
50
60
80
55
LEFT
20
30
65
70
46

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The diagnoses were mixed hearing loss in the right and left ears.  The Veteran's hearing loss does not impact ordinary conditions of daily life, including his ability to work.  

Applying 38 C.F.R. § 4.85 Table VI to the findings on March 2012 VA audiometry establishes that the Veteran had Level I hearing acuity in each ear.  Such findings warrant a 0 percent rating under Table VII, Code 6100.  An exceptional pattern of hearing loss (so as to warrant rating under the alternate criteria in Table VIA) was not found on the March 2012 examination.  The Board finds the examination to have been adequate for rating purposes; it was conducted in accordance with regulatory criteria, and the examiner commented on the effect the Veteran's hearing loss disability had on his ability to work and daily activities.  See Martinak, 21 Vet. App. at 455-56.  Accordingly, there is no basis for a higher (compensable) rating based on the above test results.

A June 2013 VA audiology consult reveals the Veteran was seen for a bilateral hearing aid evaluation.  The Veteran denied ear pain, aural pressure, drainage, dizziness, skull fracture, ototoxic exposure, and significant family history for hearing loss.  He did report that he has had hearing loss and tinnitus since the 1960s.  He reported that he had a difficult time understanding his health care provider, and family and friends must repeat themselves frequently.  He had difficulty localizing sounds, and must turn the television up louder than others around him may tolerate.  He has never worn hearing aids.  Otoscopy revealed patent ear canals bilaterally.  Tympanometry revealed minimal movement with normal canal volumes bilaterally.  This was consistent with a previous audiogram on April 21, 2010.  Audiometric testing revealed a mild to moderately severe sensorineural hearing loss from 1500-8000 Hertz (Hz) in the right ear and a moderate to moderately-severe sensorineural hearing loss from 3000-8000 Hz in the left ear.  A pure-tone Stenger at 2000 Hz was negative in the right ear.  Word recognition was good bilaterally (92% right ear; 96% left ear) at slightly amplified levels.  

On July 2014 VA hearing loss examination, pure tone thresholds, in decibels, was:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
50
65
70
53
LEFT
15
25
65
70
44

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 94 percent in the left ear.  The diagnoses were right ear sensorineural hearing loss (in the frequency range of 500 to 4000 Hz) and left ear sensorineural hearing loss (in the frequency range of 500 to 4000 Hz).  The Veteran reported that he could hardly understand conversations and he constantly make people repeat themselves.  

Applying 38 C.F.R. § 4.85 Table VI to the findings on July 2014 VA audiometry establishes that the Veteran had Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  Such findings warrant a 0 percent rating under Table VII, Code 6100.  An exceptional pattern of hearing loss (so as to warrant rating under the alternate criteria in Table VIA) was not found on the July 2014 examination.  The Board finds the examination to have been adequate for rating purposes; it was conducted in accordance with regulatory criteria, and the examiner commented on the effect the Veteran's hearing loss disability had on his daily activities.  See Martinak, 21 Vet. App. at 455-56.  Accordingly, there is no basis for a higher (compensable) rating based on the above test results.

The Veteran claims essentially that the severity of his bilateral hearing loss is not adequately reflected in the current rating.  He reported that he has a difficult time understanding his health care provider, and family and friends must repeat themselves frequently.  He had difficulty localizing sounds, and must turn the television up louder than others around him may tolerate.  The record shows the Veteran worked in the medical profession as a doctor, but there is no suggestion of a specialty in audiology or otolaryngology).  In any case, he is competent, as a layperson and medical professional, to report on that which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159 (a)(2).  Although the Board is mindful of the Veteran's description of his hearing loss; regrettably, the Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  Accordingly, the Veteran's claim of entitlement to an initial compensable rating for bilateral hearing loss must be denied.

Other Considerations

The Board has considered whether the matters of bilateral foot, cervical spine, tinnitus, left hip bursitis with limitation of flexion and extension and bilateral hearing loss should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  However, as the schedular criteria contemplate the findings and associated functional impairment shown for each disability and there is no impairment (alleged or shown) that is not encompassed by the schedular criteria, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based on the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495. 

The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun, 22 Vet. App. at 115.

The issue of combined effects has not been raised by the Veteran or the record.  Moreover, the Board finds that even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  The Veteran does not contend, and the evidence does not show, that his service-connected disabilities (bilateral foot, cervical spine, tinnitus, left hip bursitis with limitation of flexion and extension and bilateral hearing loss) render him unemployable.  The Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.


ORDER

Service connection for skin lesions, to include scalp and neck is denied.

An initial rating in excess of 20 percent for left foot arthralgia with osteoarthritis prior to April 16, 2013 and in excess of 30 percent from that date is denied.

An initial rating in excess of 20 percent for right foot arthralgia with osteoarthritis prior to April 16, 2013 and in excess of 30 percent from that date is denied.

An initial rating in excess of 20 percent for cervical DDD, C5-C6, with osteoarthritis is denied.

An initial rating in excess of 10 percent for tinnitus is denied.

An initial compensable rating for left hip bursitis with limitation of flexion prior to July 14, 2014 and in excess of 10 percent from that date is denied.

An initial compensable rating for left hip bursitis with limitation of extension is denied.

An initial compensable rating for bilateral hearing loss is denied.






REMAND

The matter of entitlement to service connection for bilateral leg disorder, including as secondary to bilateral foot arthralgia with osteoarthritis (as due to cold injury) is remanded for additional development.

The Veteran's service records include a June 1955 medical history report where he reported having cramps in his legs.  The examiner who reviewed the history noted the Veteran had developed leg cramps after long periods of swimming and water skiing.  There was no history of cramps suggesting pathology.  In May 2010, the Veteran submitted a claim for service connection for bilateral leg condition due to cold injury.  In his January 2013 notice of disagreement he asserted that his bilateral leg disorder is a result of cold injuries during active duty while stationed in Germany (1955-1956).  The Veteran has not been afforded a VA examination specifically in connection with his claim for bilateral leg disorder.  In June 2012 and July 2014 he was afforded a cold injury protocol examination and disability involving the lower extremities (other than the feet) was not identified.  Those examinations, however, are inadequate for rating the Veteran's service connection bilateral leg disorder claim as a full examination of the legs, a nexus opinion and rationale were not part of the examination report.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Given the above, the Board concludes that remand is warranted in order to afford the Veteran with an adequate VA examination regarding his claim of entitlement to service connection for bilateral leg disorder (claimed as due to cold injury) to determine the nature and etiology of his bilateral leg disorder.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to ask him to inform VA if he has any outstanding VA or private treatment records with respect to his claim for service connection for a bilateral leg disorder and to elicit from him the appropriate release to obtain any relevant private treatment records.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to his claim on appeal and associate them with the record, including any outstanding VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination.  The Veteran's record, including a copy of this remand, must be made available for review, and the examiner should indicate that the Veteran's record was reviewed in connection with the examination.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail and provide opinions that respond to the following:

(a) Please identify (by diagnosis) any leg disorder (other than left hip) found.  If no leg disorder is diagnosed, reconcile such conclusion with the Veteran's lay reports. 

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed leg disorder (other than left hip) was incurred in service, or was caused or aggravated by the service-connected cold injury residuals (e.g. bilateral foot arthralgia with osteoarthritis)?

The examiner must explain the rationale for all opinions.

3.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claim.  If it remains denied, issue an appropriate SSOC and afford the Veteran opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


